UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6687



CARLTON L. CHANEY,

                                            Petitioner - Appellant,

          versus


TERRY O’BRIEN, Warden, U.S. Penitentiary Lee
County,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:07-cv-00121-jlk)


Submitted:   September 13, 2007        Decided:   September 18, 2007


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carlton L. Chaney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Carlton   L.     Chaney,    a    federal   prisoner,    appeals     the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)    petition.        We    have     reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Chaney v. O’Brien, No. 7:07-cv-00121-jlk (W.D.

Va. Apr. 23, 2007).            We dispense with oral argument because the

facts    and    legal    contentions       are    adequately   presented     in    the

materials      before    the     court    and     argument   would    not   aid    the

decisional process.



                                                                            AFFIRMED




                                          - 2 -